COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTIONS FOR REHEARING

Appellate case name:        LG Chem America, Inc. and LG Chem, Ltd. v. Tommy
                            Morgan

Appellate case number:      01-19-00665-CV

Trial court case number:    100728-CV

Trial court:                239th District Court of Brazoria County

Date motions filed:         February 12, 2021

Parties filing motions:     Appellants LG Chem America, Inc. and LG Chem, Ltd.

       It is ordered that the appellants’ motions for rehearing are denied. See TEX. R. APP.
P. 49.1, 49.3.


Judge’s signature:    /s/ Julie Countiss
                      Acting individually     Acting for the Court


Panel consists of Justices Hightower and Countiss.


Date: October 7, 2021